Opinion issued April 5, 2012.




 

 
 
 
 





 




 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-01005-CV
____________
 
OAKWOOD UNIVERSITY, Appellants
 
V.
 
MCKINLEY WILLIAMS, Appellee
 
 
 

On Appeal from the 152nd District Court 
Harris County, Texas
Trial Court Cause No. 2010–61317
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed November 3, 2011.  On March 8, 2012, the parties filed a joint
motion to dismiss the appeal. See Tex. R. App. P. 42.1. 
The motion is granted and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a), 43.2(f).  We dismiss any other pending motions as moot.
 The Clerk is directed to issue mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P.
18.1.
                                                  PER CURIAM
 
Panel consists of
Justices Keyes, Bland, and Sharp.